Celebrezze, C. J.
In Miranda v. Arizona (1966), 384 U.S. 436, 478-479 [36 O.O.2d 237], the United States Supreme Court held:
“* * * [W]hen an individual is taken into custody or otherwise deprived of his freedom * * * in any significant way and is subjected to questioning, *26* * * [h]e must be warned prior to any questioning that he has the right to remain silent, that anything he says can be used against him in a court of law, that he has the right to the presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior to any questioning if he so desires. * * * [UJnless and until such warnings * * * are demonstrated by the prosecution at trial, no evidence obtained as a result of interrogation can be used against him.”
This court in State v. Pyle (1969), 19 Ohio St. 2d 64 [48 O.O.2d 82], certiorari denied (1970), 396 U.S. 1007, subsequently held at paragraph two of the syllabus:
“The holding of Miranda v. Arizona, 384 U.S. 436 [36 O.O.2d 237], is not applicable to misdemeanors, as presently defined in Ohio.”
For the reasons hereafter stated, we overrule State v. Pyle, supra, paragraph two of the syllabus.
The rationale for the holding in Pyle appears in the opinion at pages 67-68 where it is stated:
“To extend the Miranda ruling to govern the interrogation process of police officers with respect to thousands of minor infractions of the law which occur daily throughout Ohio would be unwise and impractical.”
The conspicuous failing of the above reasoning is that the Miranda decision was unconcerned with the type of crime being investigated. Rather, in order to determine whether Miranda warnings need be given, the attention of the inquiry is directed to whether the individual has been subjected to custodial interrogation. Cases after Miranda have explored independently the concepts of “custody” and “interrogation.” For instance, in Rhode Island v. Innis (1980), 446 U.S. 291, 301, the United States Supreme Court held with reference to interrogation as follows:
“* * * [T]he term ‘interrogation’ under Miranda refers not only to express questioning, but also to any words or actions on the part of the police (other than those normally attendant to arrest and custody) that the police should know are reasonably likely to elicit an incriminating response from the suspect.”
Other courts have dealt with the suspect’s rights to Miranda warnings while in custody. See Minnesota v. Murphy (1984), 79 L. Ed. 2d 409; California v. Beheler (1983), 77 L. Ed. 2d 1275; Oregon v. Mathiason (1977), 429 U.S. 492; Orozco v. Texas (1969), 394 U.S. 324.2 As of this writing, on no occasion has the applicability of Miranda warnings turned on the severity of the offense being investigated.3
*27The United States Supreme Court’s decision in Miranda was designed to safeguard an individual’s Fifth Amendment right against compulsory self-incrimination. The Fifth Amendment provides that “[n]o person * * * shall be compelled in any criminal case to be a witness against himself.” It is evident that Fifth Amendment protections attach without regard to the severity of the punishment that may be inflicted for the offense. It follows that Miranda protections should likewise attach without regard to punishment. To rule otherwise would necessitate a dramatic alteration of the scope of Miranda’s protection. As long as Miranda continues to protect the guarantees of the Fifth Amendment, so should its protection extend to those individuals suspected of minor as well as serious offenses.4
The state argues that to require Miranda warnings in misdemeanor cases “will stall the information gathering process on crimes that carry minimal penalties.” To the extent that the information gathering process will be stalled for the brief time it takes to give the Miranda warnings prior to a custodial interrogation, the state’s position is correct. Otherwise, the state’s argument is completely unpersuasive.
Foremost, it was stated in Miranda at 477:
“Our decision is not intended to hamper the traditional function of police officers in investigating crime. * * * General on-the-scene questioning as to facts surrounding a crime or other general questioning of citizens in the fact-finding process is not affected by our holding.”
The merit of Miranda, as explained by Justice Blackmun in Fare v. Michael C. (1979), 442 U.S. 707, 718, is that the protections are neither one-sided nor designed strictly to benefit criminal defendants.
“* * * Miranda’s holding has the virtue of informing police and prosecutors with specificity as to what they may do in conducting custodial interrogation, and of informing courts under what circumstances statements obtained during such interrogation are not admissible. This gain in specificity, which benefits the accused and State alike, has been thought to outweigh the burdens that the decision in Miranda imposes on law enforcement agencies and the courts by requiring the suppression of trustworthy and highly probative evidence even though the confession might be voluntary under traditional Fifth Amendment analysis.”
In this state, the difference between felonies and misdemeanors relates solely to the degree of potential punishment. As an illustration, a first degree misdemeanor is punishable by incarceration for a period of up to six months. See R.C. 2929.21. Thus, were we to accept the state’s position and uphold *28Pyle, an individual suspected of committing a first degree misdemeanor and who faces six months’ imprisonment may be subjected to custodial interrogation without the benefit of Miranda warnings. Such would be an unfortunate, incongruous result and highlights the reason that the second paragraph of the syllabus in Pyle should be overruled.
Although today’s decision affirms the court of appeals’ reversal of appellee’s conviction, we do so for a different reason than was taken below. The court of appeals reasoned that appellee was entitled to Miranda warnings because, at the time of the custodial interrogation, the police suspected appellee of participation in a felony, even though appellee was only eventually convicted of a misdemeanor. Applying the facts of the instant case, it is obvious that appellee had been implicated in a felony and not strictly a misdemeanor. Nevertheless, under the reasoning of the court of appeals, in order to determine whether Miranda warnings should have been given, it will be necessary, as a preliminary matter, to determine whether the crime being investigated was a felony or misdemeanor. Since any given set of facts could give rise to both felony and misdemeanor charges, that determination would seldom be as clear as it is here. As opposed to burdening the lower courts with additional and hazy issues, we feel the much better course is to overrule the holding in Pyle and thereby render the classification of the crime being investigated irrelevant to the determination of Miranda’s applicability.
Accordingly, we overrule State v. Pyle, supra, paragraph two of the syllabus, and hold that Miranda warnings must be given prior to any custodial interrogation regardless of whether the individual is suspected of committing a felony or misdemeanor. Today’s decision, however, should in no way be construed as requiring court-appointed counsel for prosecutions in which no term of incarceration may be given as a sentence. The right to counsel contemplated by Miranda, which serves to protect an individual’s Fifth Amendment right to be free from self-incrimination, is analytically distinct from the Sixth Amendment right to counsel in a criminal prosecution which carries the possibility of incarceration. See Argersinger v. Hamlin (1972), 407 U.S. 25.
Consequently, the judgment of the court of appeals is affirmed.

Judgment affirmed.

W. Brown, Sweeney, Locher, C. Brown and Hoffman, JJ., concur.
Holmes, J., dissents in part and concurs in part.
Hoffman, J., of the Fifth Appellate District, sitting for J. P. Celebrezze, J.

 The state in the case at bar has not raised on appeal the question of whether appellee was subject to custodial interrogation at the time he gave the second statement. In light of the state’s argument that Miranda is inapplicable solely because appellee was convicted of a misdemeanor, we assume that the state concedes that appellee was in custody and subjected to interrogation.


 We acknowledge that the United States Supreme Court has recently granted certiorari and heard arguments in McCarty v. Herdman (C.A. 6, 1983), 716 F. 2d 361, certiorari granted sub *27nom. Berkemer v. McCarty (1984), 79 L. Ed. 2d 163. The United States Court of Appeals for the Sixth Circuit in McCarty, supra, held that Miranda warnings are required in all custodial interrogations notwithstanding that the offense being investigated is a misdemeanor.


 The United States Supreme Court has had several recent opportunities to limit Miranda’s scope, yet has declined to do so. See Estelle v. Smith (1981), 451 U.S. 454, 467-469, and Edwards v. Arizona (1981), 451 U.S. 477.